Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 3, 2014

                                      No. 04-14-00300-CV

                 IN THE INTEREST OF B.J.M. AND H.J.M., CHILDREN,

                 From the 83rd Judicial District Court, Val Verde County, Texas
                                     Trial Court No. 29724
                        Honorable Sergio J. Gonzalez, Judge Presiding


                                         ORDER
        The clerk’s record was due May 30, 2014, but was not filed. On May 30, 2014, the clerk
filed a notification of late record stating the record is complete, but the clerk’s record was not
filed because appellant has not paid or made arrangements to pay the clerk’s fee to prepare the
record and appellant is not entitled to the record without paying the fee. The clerk notes in the
notice of late record that appellant’s counsel has been notified of the pending bill for the clerk’s
record.

       Accordingly, we order appellant to provide written proof to this court on or before June
13, 2014 that either (1) the clerk’s fee has been paid or arrangements satisfactory to the clerk
have been made to pay the clerk’s fee; or (2) appellant is entitled to the clerk’s record without
prepayment of the clerk’s fee. See TEX. R. APP. P. 20.1; 35.3(a). If appellant fails to file such
proof within the time provided, this appeal will be dismissed for want of prosecution. See TEX.
R. APP. P. 37.3(b).



                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court